  Case 16-09456         Doc 54     Filed 03/13/19 Entered 03/13/19 11:11:42              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-09456
         STEPHANIE JOHN DAVIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/18/2016.

         2) The plan was confirmed on 05/16/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/19/2016, 04/18/2017, 11/07/2017, 07/24/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/11/2019.

         6) Number of months from filing to last payment: 33.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-09456       Doc 54     Filed 03/13/19 Entered 03/13/19 11:11:42                      Desc Main
                                   Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor            $28,912.00
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $28,912.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $4,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,339.85
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,339.85

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal       Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAS FINANCIAL CHOICE     Unsecured      1,100.00       1,242.57         1,242.57           0.00        0.00
AT&T                          Unsecured          25.00           NA               NA            0.00        0.00
BIG PICTURE LOANS             Unsecured         550.00           NA               NA            0.00        0.00
CAPITAL ONE AUTO FINANCE      Secured       11,650.00     13,675.00        11,650.00       7,773.46    1,120.17
CAPITAL ONE AUTO FINANCE      Unsecured      6,550.00       5,255.36         7,280.36           0.00        0.00
CAPITAL ONE BANK USA          Unsecured            NA         445.64           445.64           0.00        0.00
CAPITAL ONE BANK USA          Unsecured         450.00        376.73           376.73           0.00        0.00
CAPITAL ONE BANK USA          Unsecured         700.00        678.53           678.53           0.00        0.00
CAPITAL ONE BANK USA          Unsecured         950.00        936.05           936.05           0.00        0.00
Cb/Lnbrynt                    Unsecured           0.00           NA               NA            0.00        0.00
COMCAST                       Unsecured      1,600.00            NA               NA            0.00        0.00
FIFTH THIRD BANK              Unsecured         600.00           NA               NA            0.00        0.00
GLOBAL PAYMENTS               Unsecured         400.00        363.00           363.00           0.00        0.00
HSBC BANK FIN                 Unsecured      3,500.00            NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE      Unsecured      2,000.00            NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE      Unsecured      5,000.00            NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE      Unsecured     11,000.00            NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE      Priority       8,000.00     26,542.71        26,542.71       9,973.19         0.00
INTERNAL REVENUE SERVICE      Priority      10,000.00            NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE      Priority      14,200.00            NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE      Unsecured         200.00    13,226.73        13,226.73            0.00        0.00
NCB MANAGEMENT SERVICES       Unsecured      3,500.00       3,467.77         3,467.77           0.00        0.00
PRA RECEIVABLES MGMT          Unsecured      3,650.00       3,088.98         3,088.98           0.00        0.00
QUANTUM3 GROUP LLC            Unsecured         600.00        598.00           598.00           0.00        0.00
QUANTUM3 GROUP LLC            Unsecured         200.00        182.93           182.93           0.00        0.00
SANTANDER CONSUMER USA        Unsecured           0.00           NA              4.42           0.00        0.00
SANTANDER CONSUMER USA        Secured        6,100.00       6,104.42         6,100.00      4,125.94      579.39




UST Form 101-13-FR-S (09/01/2009)
  Case 16-09456         Doc 54      Filed 03/13/19 Entered 03/13/19 11:11:42                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $17,750.00         $11,899.40         $1,699.56
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $17,750.00         $11,899.40         $1,699.56

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $26,542.71          $9,973.19              $0.00
 TOTAL PRIORITY:                                         $26,542.71          $9,973.19              $0.00

 GENERAL UNSECURED PAYMENTS:                             $31,891.71                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $5,339.85
         Disbursements to Creditors                            $23,572.15

TOTAL DISBURSEMENTS :                                                                      $28,912.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/13/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
